DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/31/2018, 11/02/2018, and 03/19/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "High Voltage” and “Low Voltage" in claim 18 are relative terms which renders the claim indefinite.  The terms "High Voltage” and “Low Voltage" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation "an HV (High Voltage) MOS device and an LV (Low Voltage) MOS device” has been rendered indefinite by the use of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9, 12-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bialo U.S. Patent No. 4,719,374 (hereinafter “Bialo”).
Regarding claim 1, Bialo teaches a discharge protection circuit (i.e. multichannel switching circuit 30)(fig.4), comprising: 	a switch (i.e. FET 58)(fig.4) having a capacitive coupling between a gate and a drain of the switch (refer to col. 1 lines 20-26), wherein the capacitive coupling facilitates a capacitively coupled current (implicit)(refer to col. 1 lines 20-26); 	a gate network (refer to resistor 68 and FET 58)(fig.4) comprising at least the gate of the switch (implicit), a gate control element (refer to Vref and terminal 6)(fig.4) and a resistor (i.e. resistor 68)(fig.4) 
Regarding claim 2, Bialo teaches the circuit of claim 1 wherein the gate network comprises an AC- triggered electrostatic discharge protection element that sinks the capacitively coupled current (i.e. capacitor 70)(fig.4).
Regarding claim 5, Bialo teaches the circuit of claim 1 wherein the switch comprises an MOS device (i.e. FET 58)(fig.4).
Regarding claim 6, Bialo teaches the circuit of claim 1 wherein the electrostatic discharge rail comprises a shared rail (implicit)(refer to control voltage source V1)(fig.4)(refer also to diode 74 and FET 60)(fig.4) that is shareable by at least one other circuit (implicit)(refer to control voltage source V1)(fig.4)(refer also to diode 74 and FET 60)(fig.4).
Regarding claim 7. The circuit of claim 1 wherein the capacitive coupling comprises at least one capacitor (refer to col. 1 lines 20-26)(the parasitic capacitance is a capacitor).
Regarding claim 8, Bialo teaches a method of operating a discharge protection circuit (i.e. multichannel switching circuit 30)(fig.4), comprising: 	producing a capacitively coupled current utilizing a capacitive coupling (refer to col. 1 lines 20-26) of a switch (i.e. FET 58)(fig.4) configured with the capacitive coupling between a gate and a drain of the switch (refer to col. 1 lines 20-26), and 	sinking at least a part of an electrostatic discharge current (implicit) via a gate network (refer to resistor 68 and FET 58)(fig.4) comprising at least the gate of the switch (implicit), a gate control element (refer to Vref and terminal 6)(fig.4) and a resistor (i.e. resistor 68)(fig.4) connected to the gate and the gate control element (implicit), wherein the electrostatic discharge current is facilitated by an electrostatic discharge rail (i.e. control voltage source V1)(fig.4) that connects to a diode (i.e. diode 66)(fig.4) coupled to the gate and the resistor (implicit).
Regarding claim 9, Bialo teaches the method of claim 8 wherein the gate network comprises an AC- triggered electrostatic discharge protection element (i.e. capacitor 70)(fig.4) that sinks the capacitively coupled current (implicit).
Regarding claim 12, Bialo teaches the method of claim 8 wherein the switch comprises an MOS device (i.e. FET 58)(fig.4).
Regarding claim 13, Bialo teaches the method of claim 8 wherein the electrostatic discharge rail comprises a shared rail (implicit)(refer to control voltage source V1)(fig.4)(refer also to diode 74 and FET 60)(fig.4) that is shareable by at least one other circuit (implicit)(refer to control voltage source V1)(fig.4)(refer also to diode 74 and FET 60)(fig.4).
Regarding claim 14, Bialo teaches the method of claim 8 wherein the capacitive coupling comprises at least one capacitor (refer to col. 1 lines 20-26)(the parasitic capacitance is a capacitor).
Regarding claim 15, Bialo teaches a discharge protection system (refer to multichannel switching circuit 30)(fig.4), comprising: 	a circuit (i.e. multichannel switching circuit 30)(fig.4) comprising a switch (i.e. FETs 58 and 60)(fig.4) that includes at least one transistor (i.e. FETs 58 and 60)(fig.4), wherein the switch comprises a capacitive coupling (refer to col. 1 lines 20-26) between a gate and a drain of the at least one transistor (implicit), wherein the capacitive coupling facilitates a capacitively coupled current (implicit); 	a gate network (refer to resistors 68 and 72 and FETs 58 and 60)(fig.4) comprising at least the gate of the at least one transistor (implicit), a gate control element (refer to Vref and terminals 6 and 7)(fig.4) and a resistor (i.e. resistors 68 and 72)(fig.4) connected to the gate and the gate control element (implicit); and 	an electrostatic discharge rail (i.e. control voltage source V1)(fig.4) that connects to at least one diode (i.e. diodes 66 and 74)(fig.4) coupled to the gate and the resistor (implicit), wherein the capacitive coupling facilitates sinking of at least a part of an electrostatic discharge current via the gate network (implicit).
Regarding claim 16, Bialo teaches the system of claim 15 wherein the gate network comprises an electrostatic discharge protection element that sinks the capacitively coupled current (i.e. capacitor 70)(fig.4).
Regarding claim 18, Bialo teaches the system of claim 17 wherein the MOS device comprises at least one of an HV (High Voltage) MOS device and an LV (Low Voltage) MOS device (i.e. FETs 58 and 60)(fig.4).
Regarding claim 19, Bialo teaches the system of claim 17 wherein the MOS device comprises a plurality of MOS devices in a back-to-back arrangement (i.e. FETs 58 and 60)(fig.4), wherein the plurality of MOS devices comprises at least two MOS devices configured in the back-to-back arrangement (i.e. FETs 58 and 60)(fig.4).
Regarding claim 20, Bialo teaches the system of claim 15 wherein the electrostatic discharge rail comprises a shared rail (implicit)(refer to control voltage source V1)(fig.4)(refer also to diode 74 and FET 60)(fig.4) that is shareable by at least one other circuit (implicit)(refer to control voltage source V1)(fig.4)(refer also to diode 74 and FET 60)(fig.4) and wherein the capacitive coupling comprises at least one capacitor (refer to col. 1 lines 20-26)(the parasitic capacitance is a capacitor).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 10, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bialo as applied to claims 1 or 8 above, and further in view of Hayashi U.S. Patent Application 2015/0002965 (hereinafter “Hayashi”).
Regarding claim 3, Bialo teaches the circuit of claim 1 wherein the gate network comprises a electrostatic discharge protection element that sinks the capacitively coupled current (i.e. capacitor 70)(fig.4), however Bialo does not teach wherein the electrostatic discharge protection element is DC-triggered. However Hayashi teaches wherein the electrostatic discharge protection element is DC-triggered (i.e. protection block 200)(fig.5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Bialo to include the DC-triggered electrostatic discharge protection element of Hayashi to provide the advantage of clamping overvoltage in addition to ESD, thereby better protecting the circuit.
Regarding claim 4, Bialo teaches the circuit of claim 1, however Bialo does not teach the circuit further comprising an indirect clamping of a source side of the switch. However Hayashi teaches the circuit further comprising an indirect clamping of a source side of the switch (refer to protection block 200)(fig.5)(the source is clamped through the protection block). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Bialo to include the clamping of Hayashi to provide the advantage of protecting the source of the switch from overvoltage, thereby increasing the longevity of the circuit.
Regarding claim 10, Bialo teaches the method of claim 8 wherein the gate network comprises an electrostatic discharge protection element that sinks the capacitively coupled current (i.e. capacitor 70)(fig.4), however Bialo does not teach wherein the electrostatic discharge protection element is DC-triggered. However Hayashi teaches wherein the electrostatic discharge protection element is DC-triggered (i.e. protection block 200)(fig.5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bialo to include the DC-triggered electrostatic discharge protection element of Hayashi to provide the advantage of clamping overvoltage in addition to ESD, thereby better protecting the circuit.
Regarding claim 11, Bialo teaches the method of claim 8, however Bialo does not teach the method further comprising an indirect clamping of a source side of the switch. However Hayashi teaches the method further comprising an indirect clamping of a source side of the switch (refer to protection block 200)(fig.5)(the source is clamped through the protection block). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bialo to include the clamping of Hayashi to provide the advantage of protecting the source of the switch from overvoltage, thereby increasing the longevity of the circuit.
Regarding claim 17, Bialo teaches the system of claim 15, however Bialo does not teach the system further comprising an indirect clamping of a source side of the switch. However Hayashi teaches the system further comprising an indirect clamping of a source side of the switch (refer to protection block 200)(fig.5)(the source is clamped through the protection block). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bialo to include the clamping of Hayashi to provide the advantage of protecting the source of the switch from overvoltage, thereby increasing the longevity of the circuit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hui et al. U.S. Patent No. 5,808,502 (hereinafter “Hui”). Hui teaches back to back MOS devices (refer to fig.9).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KEVIN J COMBER/Primary Examiner, Art Unit 2839